United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-3123                                  September Term, 1998
                                                 No. 96cr00314-02

United States of America,
                    Appellant/Cross-Appellee

v.

Archibald R. Schaffer, III,
                    Appellee/Cross-Appellant
                              


Consolidated with No. 98-3126

     Before: Wald, Silberman and Henderson, Circuit Judges.

                            O R D E R

     It is ORDERED by the Court that the opinion filed on July 23, 1999, is amended as
follows:

     Page 7,  line 1.  "thirteen" should read "seven"
            line 6.  after " 371" the sentence should read "Schaffer was also charged with 
                  two"
            line 7.  "four" should read "two"
            line 9.  "three counts" should read "one count"
            line 12.  The first full sentence should read "The district court dismissed four
                   of the seven counts at the close of the prosecution's case-in-chief."
            line 16.  "five" should read "three"; "two" should read "one"
            line 17.  "three" should read "two" 


FOR THE COURT:
Mark J. Langer, Clerk


Filed on September 10, 1999